Mr. Justice Worthington delivered the opinion of the court. This was an action in assumpsit brought March 9, 1900, to recover from appellant money paid by appellee as his surety, on two promissory notes, one for $1,000, to Hoiles & Son, dated May 10, 1884, and due six months after date, with interest at eight per cent after maturity, and one for $2,083.51 to Wm. G-. Bartle & Co., dated June 1, 1886, and due the following September 12th, with eight per cent from maturity. Yerdict and judgment for appellee for $5,000. Appellant pleaded the statute of limitations and appellee replied alleging new promise to pay. These pleadings present the only material issue in the case. Appellee testifies to the new promise to pay, and appellant denies it. The jurors heard both parties and found for appellee. Under decisions of the Supreme and Appellate Courts, too numerous to be cited, such finding is conclusive upon this court. It is urged by appellant that the testimony of appellee is not sufficiently definite as to the indebtedness which he testifies appellant promised to pay. From an examination of the evidence, we have no doubt that if the promise was made, as testified to by appellee, it was made by appellant referring to this indebtedness, and no other. Judgment affirmed.